4/5/2021           Case 4:21-cv-00158-MW-MAF
                                           LeonDocument
                                               County Clerk Of1-1
                                                               CourtsFiled  04/12/21
                                                                     Public Web Site Page 1 of 34
                       Leon County Clerk of the Circuit Court and Comptroller
                                        Court Case Search

           Full Case View                                                                                                      Print Page


            37 2021 SC 000399 - ELDRIDGE, GORDON vs ALLIED INTERSTATE LLC



              Party                                                                                                               Attorney
                                        Party                  Party Code                       Attorney
              Status                                                                                                               Status
                                                                                                                                 INACTIVE
                        ALLIED INTERSTATE, LLC ,              DEFENDANT PRO SE
                                                                                                                                 03/24/2021
                        ALLIED INTERSTATE, LLC ,              DEFENDANT JACQUELINE A SIMMS-PETREDIS                              ACTIVE
                        ELDRIDGE, GORDON                      PLAINTIFF THOMAS JOHN PATTI                                        ACTIVE

                                                                                                                            Top of Page

                                                Open/Reopen Open/Reopen             Disposition
                              Action Dscr                               Disposition                Judge
                                                   Status        Date                  Date
            SMALL CLAIMS MORE THAN $500 BUT NOT OPEN        3/4/2021                            RICHARDSON
            MORE THAN $2500.00                              3:38:58 PM

                                                                                                                            Top of Page

            Charge # Action Code Description Plea Date Plea Decision Date Court Action Charge Disposition Citation


                                                                                                                            Top of Page

                                                          Judges Appearing on Case
                   Last Name                       First Name                     Date Assigned                                Source
            RICHARDSON                        MONIQUE               3/5/2021 7:55:08 AM                                   BM

                                                                                                                            Top of Page

            Viewable On Request Statuses

                        Viewable                                                                                  e-Certify
                        on
                        Request

            Documents                                                                                                       Documents
                            Docket Table Headers Are Sortable. Click For Ascending, Again For Descending Order
                              Source Table Abbreviations: BM = Benchmark; JIS = Justice Informations System
            Docket                                                                                             OR         OR
                     CCISSeqNbr        Docket Code     ECertify       Docket Text                                                  Source
            Date                                                                                               Book       Page
            3/4/2021      3            CCS                  ‹‹-Req $ CIVIL COVER SHEET                                               BM
            3/4/2021          4        COMP_SC              ‹‹-Req $ STATEMENT OF CLAIM                                              BM
            3/4/2021          5        RQPR                 ‹‹-Req $ REQUEST FOR PRODUCTION                                          BM
            3/4/2021                   NSOI                 ‹‹-Req $ NOTICE OF SERVICE OF
                              6                                                                                                      BM
                                                                     INTERROGATORIES
            3/4/2021          7        SUIS                 ‹‹-Req $ SUMMONS ISSUED                                                  BM
            3/5/2021                   a120                          PRETRIAL SC SET FOR 04/06/2021
                              1                                      AT 9:30 AM IN CA1, JDG:                                         BM
                                                                     RICHARDSON, MONIQUE R
            3/5/2021                   a002                          JUDGE RICHARDSON, MONIQUE R:
                              2                                                                                                      BM
                                                                     ASSIGNED
            3/5/2021                   RECEIPT              ‹‹-Req $ PAYMENT $185.00 RECEIPT
                              8                                                                                                      BM
                                                                     #1556648
            3/5/2021          9        INFJ                           INSTRUCTIONS FROM JUDGE                                        BM

https://cvweb.leonclerk.com/public/online_services/search_courts/process.asp?report=full_view&caseid=3009900&jiscaseid=                       1/2
4/5/2021           Case 4:21-cv-00158-MW-MAF
                                           LeonDocument
                                               County Clerk Of1-1
                                                               CourtsFiled  04/12/21
                                                                     Public Web Site Page 2 of 34
            3/23/2021        10        NAPR                 ‹‹-Req $ NOTICE OF APPEARANCE AND                                    BM
                                                                      DESIGNATION OF EMAIL

                                                                                                                          Top of Page

                   Event                  Date           Start        Location             Judge                 Result      Source
            PRETRIAL SC              4/6/2021        9:30 AM        CA1              RICHARDSON                               BM

                                                                                                                          Top of Page

                      Docket Application                              Owed            Paid                  Dismissed          Due
            STATEMENT OF CLAIM                                   $175.00         $175.00            $0.00                  $0.00
            SUMMONS ISSUED                                       $10.00          $10.00             $0.00                  $0.00

                                                                                                                          Top of Page

                                                                     Ar Plan
                     Ordered Amt                 Paid             Dismissed                Balance                 Delinquent


                                                                                                                          Top of Page




https://cvweb.leonclerk.com/public/online_services/search_courts/process.asp?report=full_view&caseid=3009900&jiscaseid=                 2/2
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 3 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 4 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 5 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 6 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 7 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 8 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 9 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 10 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 11 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 12 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 13 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 14 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 15 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 16 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 17 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 18 of 34
21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page
21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 21 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 22 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 23 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 24 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 25 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 26 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 27 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 28 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 29 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 30 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 31 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 32 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 33 of 34
Case 4:21-cv-00158-MW-MAF Document 1-1 Filed 04/12/21 Page 34 of 34
